DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner acknowledges the applicant’s amending of claims 1 and 8.
Claims 1-20 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burch et al (US 2008/0262091) in view of McClung et al. (US 6,579,543) and Yue (Preparation of low-molecular-weight hyaluronic acid by ozone treatment, Elsevier, carbohydrate polymers 89 (2012) 709 – 712 April 2, 2012). This rejection is maintained for reasons of record set forth in the Office Action mailed 10/31/2020, repeated below, slightly modified to take into account the amendments to the claims filed 04/08/2021.
The cited reference of Burch et al. beneficially teaches a capsaicinoid composition for relieving pain in arthritis and other orthopedic conditions.  Burch et al. also teaches the topical application of capsaicin for arthritis is limited (see e.g. paragraph 0006). The composition can further include hyaluronic acid as a delivery system for active ingredients of capsaicin and local anesthetics (see e.g. paragraphs 0073-0074).  The composition further include phenol that can 
  Please note – the term “capsaicin” is not limited and is interpreted to include the cis- and trans- isomers.   
The teachings of Burch et al. have been set forth above, but it does not further include menthol and eugenol as an analgesic or does not specifically teach that the molecular weight of hyaluronic acid is between 800 to 1,200 kDaltons.
The cited reference of McClung et al. beneficially teaches a composition having analgesic activity. The composition of the McClung includes an effective amount of at least one compound having soothing, analgesic effects to provide relief from at least one of pain, soreness and discomfort. The analgesic compound is selected from the group consisting of aloe vera, MSM, emu oil, and menthol. The composition also includes 0.10% capsicum oleoresin (capsaicinoid), 0.10% menthol (analgesic), 1.0% SD-alcohol (ethyl alcohol) and purified water (aqueous).  McClung discloses that capsaicinoid is at least one of capsaicin and capsicum oleoresin.  
Yue’s general disclosure is a scientific report on how low-molecular-weight hyaluronic acid may have specific properties that are beneficial compared to high-molecular-weight hyaluronic acid (see abstract).

Therefore it would’ve been obvious to a person having ordinary skill in the art at the effective filing date to utilize Yue’s method of degrading hyaluronic acid and optimizing ranges lower than the discussed 1535 kDa range to a lower molecular weight hyaluronic acid which then can be utilized in Conquer HA Joint Comfort Rub because it would give the added benefit of being able to scavenge free radicals while having antioxidant activities and promoting excisional wound healing.  The components and ingredients of the referenced prior art are the same as the instant invention and optimizing ranges of known components within the composition would be prima fascia obvious.
It would have further been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cited reference of Burch et al to further include menthol as an analgesic taught by McClung because it is a natural plant composition and such analgesics are known to provide relief from at least one of pain, soreness and discomfort. One skilled in the art would have been motivated because both Burch and McClung teaches compositions comprising capsaicin and other analgesics that can be combined together for providing pain relief. Thus, it is known to combine compositions together for the same purpose. The adjustment of particular conventional working conditions (i.e. determining the suitable 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of the evidence to the contrary.

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conquer HA Joint Comfort Rub. (listed for sale on conquerha.com between 06/18/2011 and 09/02/20-11, Wayback Machine by Internet Archive: https://web.archive.org/web/*/http://www.conquerha.com:80/jointcomfort.php) and Yue (Preparation of low-molecular-weight hyaluronic acid by ozone treatment, Elsevier, carbohydrate polymers 89 (2012) 709 – 712 April 2, 2012). This rejection is maintained for reasons of record set forth in the Office Action mailed 10/31/2020, repeated below, slightly modified to take into account the amendments to the claims filed 04/08/2021.
The cited reference beneficially teach a pain relieving formula comprising, 5% menthol, 5% capsicum annum extract, hyaluronic acid as a carrier molecule.  Other ingredients include, Laureth 7 (nonionic surfactant), and glycerol (see pages 1-3, Drug Facts).  According to the instant specification, glycerol effectively solubilizes capsaicin.

Yue’s general disclosure is a scientific report on how low-molecular-weight hyaluronic acid may have specific properties that are beneficial compared to high-molecular-weight hyaluronic acid (see abstract).
Yue teaches where low molecular weight hyaluronic acid has been reported to have novel features, such as free radical scavenging activities, antioxidant activities, promotion of excisional wound healing, etc (see abstract). Yue also teaches being able to reduce native hyaluronic acid from 1535 kDA to a low-molecular-weight hyaluronic acid through degradation by ozone treatment and where this method is promisingly suitable for scale-up manufacture of low-molecular-weight hyaluronic acid (see conclusion). Also Yue teaches where the reduction of molecular weight hyaluronic acid to low molecular weight hyaluronic acid resulted in no obvious modification of chemical structure (see abstract). 
Therefore it would’ve been obvious to a person having ordinary skill in the art at the effective filing date to utilize Yue’s method of degrading hyaluronic acid and optimizing ranges lower than the discussed 1535 kDa range to a lower molecular weight hyaluronic acid which then can be utilized in Conquer HA Joint Comfort Rub because it would give the added benefit of being able to scavenge free radicals while having antioxidant activities and promoting excisional wound healing.  The components and ingredients of the referenced prior art are the same as the instant invention and optimizing ranges of known components within the composition would be prima fascia obvious.
.

Claims 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al (US 6,573,302) in view of Burch et al and Yue (Preparation of low-molecular-weight hyaluronic acid by ozone treatment, Elsevier, carbohydrate polymers 89 (2012) 709 – 712 April 2, 2012). This rejection is maintained for reasons of record set forth in the Office Action mailed 10/31/2020, repeated below, slightly modified to take into account the amendments to the claims filed 04/08/2021.
The claims are drawn to a capsaicinoid concentrate formed with a nonionic surfactant; and analgesic agent, and an aqueous vehicle to solubilize the capsaicinoid concentrate and analgesic agent in water and hyaluronic acid.
The cited reference of Holt et al. beneficially teaches a cream composition comprising capsaicin for treating arthritis pain.  Holt et al. teaches that capsaicin is a type of capsaicinoid found in high concentration of fruit of plants of chili pepper, red pepper and is defined as the dried ripe fruit of Capsicum frutescens and Capsicum annum.  Holt et al. teaches that capsicum is the dry powder obtained by grinding these dried ripe fruits and therefore read on a capsaicinoid concentrate.  Holt et al. teaches that capsaicin is trans capsaicin (see e.g. column 1, lines 60-63). The capsaicin is in an amount from 0.01 to 0.25%.  The cream composition can additionally include a nonionic surfactant and an analgesic agent and aqueous vehicle.  The nonionic surfactant is polysorbate in an amount from 1 to 10%. Therefore, one would reasonably expect that this polysorbate would encompass polysorbate 80.  The analgesic is 
The cited reference of Holt et al. does not teach expressly teach the weight ratio of capsaicin to polysorbate 80 or the addition of a molecular weight  hyaluronic acid in the range of 800 to 1,200 kDA, or a particular nonionic surfactant of polyoxy 40 hydrogenated castor oil, or the further addition of a phenol.
The cited reference of Burch et al. beneficially teaches a capsaicinoid composition for relieving pain in arthritis and other orthopedic conditions.  The composition can further include hyaluronic acid as a delivery system for active ingredients of capsaicin and local anesthetics see e.g. paragraphs 0073-0074).  The composition further include phenol that can be co-administered with capsaicinoid or can be administered prior to administration of capsaicinoid (see e.g. paragraph 0049).  The composition can include surfactants that include but not limited to polysorbate 80 and polyethoxylated castor oil, (see e.g. paragraph 0122).  In certain embodiments, the vehicle used to deliver the capsaicinoid can be water with polyethylene glycol.  Burch teaches that additional pharmaceutically acceptable vehicles also preferably include ethyl alcohol, polyethylene glycol, water and combinations thereof (see e.g. paragraph 0119).  Therefore, the capsaicinoid and analgesic agent would be solubilized in water.  

Yue teaches where low molecular weight hyaluronic acid has been reported to have novel features, such as free radical scavenging activities, antioxidant activities, promotion of excisional wound healing, etc (see abstract). Yue also teaches being able to reduce native hyaluronic acid to low molecular weight hyaluronic acid through degradation by ozone treatment and where this method is promisingly suitable for scale-up manufacture of low-molecular-weight hyaluronic acid (see conclusion).
Therefore it would’ve been obvious to a person having ordinary skill in the art at the effective filing date to utilize Yue’s method of degrading hyaluronic acid and optimizing ranges lower than the discussed 1535 kDa range to a lower molecular weight hyaluronic acid which then can be utilized in Conquer HA Joint Comfort Rub because it would give the added benefit of being able to scavenge free radicals while having antioxidant activities and promoting excisional wound healing.  The components and ingredients of the referenced prior art are the same as the instant invention and optimizing ranges of known components within the composition would be prima fascia obvious.
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to combine the compositions of Holt et al. and Burch et al. based upon their beneficial teachings provided above.  One skilled in the art would have been motivated because both teach capsaicinoid compositions are for treating arthritis and other painful conditions.  Although the cited references do not expressly teach the instantly claimed nonionic 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of the evidence to the contrary.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. The applicant argues that “the hyaluronic acid molecular weight used in the experimental tests described herein had an average molecular weight ranging from 800 to 1200 kDa. While not wishing to be bound by theory, it is believed that the addition of the hyaluronic acid component to the micellar solubilized capsaicin forms a polysaccharide network within the .
The applicant also argues wherein the range of molecular weight of hyaluronic acid is not taught, however as discussed in the above rejections, Yue teaches reasons for modifying and optimizing native weight hyaluronic acid beginning at 1535 kDa to lower molecular weight hyaluronic acids. The components and ingredients of the referenced prior art are the same as the instant invention and optimizing ranges of known components within the composition would be prima fascia obvious unless shown some unexpected results which does not appear to be the case.
The applicant argues that the references do not specifically teach or suggest the lessening of a burning and stinging pain of capsaicin however this is an intended result of the instant invention and the prior referenced art does not need to teach this component as they do not bear structural or functional weight to the invention. As discussed above, Yue teaches different reasons for modifying ranges of hyaluronic acid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655